DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s amendment/response filed 01/19/2021 has been entered and made of record. Claims 1, 7-11, and 15-16 were amended. Claims 18-20 were cancelled. Claims 21-23 were added. Claims 1-17 and 21-23 are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-12, 17, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marketsmueller (US 2018/0114368) in view of Schiller (US 6456295), Chen et al. (US 2010/0115356), and Taneja et al. (US 2010/0207957).
Regarding claim 1, Marketsmueller teaches/suggests: A non-transitory computer-readable medium storing instructions that, when executed by at least one processor (Marketsmueller [0099]: “A computing device 1010 can include a 
identify, via a user interaction with a digital brush tool, a selection of a plurality of voxels from a three-dimensional representation (Marketsmueller [0072]: “FIG. 2 illustrates using an exemplary voxelize 217 process to convert the mesh representation 213′ into a density volume data structure 210. In this example, the voxelize 217 process does the inverse of the triangulate 214 process. Specifically, voxelize 217 process converts the triangles or other polygons of the mesh representation 213′ into density values in a grid to form the density volume data structure 210;” [0077]: “For example, the user may use a brush tool to draw, paint, smudge, blur or clone an area of the 3D model 213. In use, the system applies a selected tool at a selected location indicated by the user on the display to edit volume densities of specific elements in the volume-based representation corresponding to the selected location.”); 
generate a rendering set of visual properties for the plurality of voxels (Marketsmueller [0084]: “Another exemplary algorithm for editing the 3D model by modifying the volume-based representation involves receiving input to edit the 3D model based on a position of a brush on the user interface, identifying a location in a 3D workspace corresponding to the position of the brush, and modifying volume density values at the location.”).
diffusing the colors and the opacities of the plurality of voxels utilizing visual properties of neighboring voxels. Schiller, however, teaches/suggests diffusing the colors and the opacities of the plurality of simulate physically based phenomena. Diffusion, as used in computer graphics, refers to a process for deriving a property value (often color or opacity) for a pixel from surrounding pixels;” col. 4 ll. 8-25: “In one implementation, in each pass, the value of each pixel (a fixed pixel) is replaced (approximately) with the average of its four neighbors (top, bottom, left and right).”). At the time of the effective filing, it would have been obvious for one of ordinary skill in the art to modify the selected voxels of Marketsmueller such that their colors and opacities are diffused from those of neighboring voxels as taught/suggested by Schiller in order to simulate physically based phenomena.

Marketsmueller as modified by Schiller does not teach/suggest:
generate a first buffer of visual properties of the plurality of voxels, wherein the first buffer comprises colors and opacities of the plurality of voxels; 
generate a second buffer of visual properties comprising modified colors and modified opacities by diffusing the colors and the opacities of the plurality of voxels reflected in the second buffer while utilizing visual properties of neighboring voxels reflected in the first buffer; 
Chen, in view of Schiller, teaches/suggests:
generate a first buffer of visual properties of the plurality of improve the processing speed, two buffer memories can be used for storing. The two buffer memories may be connected to a memory controller which may read data out of one of the two buffer memories and write data in the other of the two buffer memories, so as to read and write synchronously.” [In view of Schiller and Chen, the first buffer memory stores the original pixel values.]); 
generate a second buffer of visual properties comprising modified colors and modified opacities by diffusing the colors and the opacities of the plurality of improve the processing speed, two buffer memories can be used for storing. The two buffer memories may be connected to a memory controller which may read data out of one of the two buffer memories and write data in the other of the two buffer memories, so as to read and write synchronously.” [In view of Schiller and Chen, the second buffer memory stores the diffused pixel values.]); 
At the time of the effective filing, it would have been obvious for one of ordinary skill in the art to modify the diffusing of Marketsmueller as modified by Schiller to be carried out using two buffer memories as taught/suggested by Chen in order to improve the processing speed.

Marketsmueller as modified by Schiller and Chen does not teach/suggest:
modify visual properties of one or more voxels from the plurality of voxels reflected in the first buffer utilizing modified colors and modified opacities corresponding to the plurality of voxels reflected in the second buffer; and 
generate a rendering set of visual properties for the plurality of voxels from the first buffer and the second buffer based on the modified opacities of the second buffer.
Taneja, however, teaches/suggests:
modify visual properties of one or more 
generate a rendering set of visual properties for the plurality of 
At the time of the effective filing, it would have been obvious for one of ordinary skill in the art to modify the two buffer memories of Marketsmueller as modified by Schiller and Chen to be blended as taught/suggested by Taneja in order for displaying.

Regarding claim 2, Marketsmueller as modified by Schiller, Chen, and Taneja teaches/suggests: The non-transitory computer-readable medium of claim 1, wherein the digital brush tool comprises at least one of a blur brush tool, a smudge brush tool, or a smooth brush tool (Marketsmueller [0077]: “For example, the user may use a brush tool to draw, paint, smudge, blur or clone an area of the 3D model 213. In use, the system applies a selected tool at a selected location indicated by the user on the display to edit volume densities of specific elements in the volume-based representation corresponding to the selected location.”), and further storing instructions that, when executed by the at least one processor, cause the computer device to modify the three-dimensional representation using the digital brush tool by: 
comparing the modified opacities from the second buffer to a threshold opacity (Taneja [0039]: “In source color transparent blitting, each pixel that is not part of the source pattern is treated as transparent when the blitting module 206 is moving the image to its destination. This ensures that it does not overwrite this color in the corresponding pixel on the destination buffer;” [0070]: “For per pixel Alpha method, the Overlay buffer should support ARGB pixel format, where A is the alpha or transparency component of the pixel and RGB stands for Red Green Blue.” [In other words, not to overwrite a color value in the destination (i.e., first) buffer if a corresponding alpha value in the source (i.e., second) buffer is transparent (e.g., zero opacity).]); and 
wherein generating the rendering set of visual properties for the plurality of voxels comprises selecting rendering colors from the first buffer and the second buffer based on comparing the modified opacities to the threshold opacity (Taneja [0039]: “In source color transparent blitting, each pixel that is not part of the source pattern is treated as transparent when the blitting module 206 is moving the image to its destination. This ensures that it does not overwrite this color in the corresponding pixel on the destination buffer;” [0070]: “For per pixel Alpha method, the Overlay buffer should support ARGB pixel format, where A is the alpha or transparency component of the pixel and RGB stands for Red Green Blue.” [Otherwise, overwrite the color value in the destination (i.e., first) buffer with that in the source (i.e., second) buffer.]).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated.

Regarding claim 3, Marketsmueller as modified by Schiller, Chen, and Taneja teaches/suggests: The non-transitory computer-readable medium of claim 2, further storing instructions that, when executed by the at least one processor, cause the computer device to modify the three-dimensional representation using the digital brush tool by: 
determining diffused visual properties based on: 
the colors and the opacities of the plurality of voxels from the first buffer (Marketsmueller Fig. 2: volume 210 from voxelize 217; Schiller col. 4 ll. 8-25: “In one implementation, in each pass, the value of each pixel (a fixed pixel) is replaced (approximately) with the average of its four neighbors (top, bottom, left and right);” Chen [0085]: “To improve the processing speed, two buffer memories can be used for storing. The two buffer memories may be connected to a memory controller which may read data out of one of the two buffer memories and write data in the other of the two buffer memories, so as to read and write synchronously.” [In view of Marketsmueller, Schiller, and Chen, the first buffer memory stores the original voxel values.]); and 
neighboring colors and neighboring opacities of the neighboring voxels; and 
wherein the modified colors and modified opacities of the second buffer comprise the diffused visual properties (Marketsmueller Fig. 2: volume 210 from voxelize 217; Schiller col. 4 ll. 8-25: “In one implementation, in each pass, the value of each pixel (a fixed pixel) is replaced (approximately) with the average of its four neighbors (top, bottom, left and right);” Chen [0085]: “To improve the processing speed, two buffer memories can be used for storing. The two buffer memories may be connected to a memory controller which may read data out of one of the two buffer memories and write data in the other of the two buffer memories, so as to read and write synchronously.” [In view of Marketsmueller, Schiller, and Chen, the second buffer memory stores the diffused voxel values.]).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated.

Regarding claim 4, Marketsmueller as modified by Schiller, Chen, and Taneja teaches/suggests: The non-transitory computer-readable medium of claim 3, wherein the threshold opacity is zero (Taneja [0039]: “In source color transparent blitting, each pixel that is not part of the source pattern is treated as transparent when the blitting module 206 is moving the image to its destination. This ensures that it does not overwrite this color in the corresponding pixel on the destination buffer;” [0070]: “For per pixel Alpha method, the Overlay buffer should support ARGB pixel format, where A is the alpha or transparency component of the pixel and RGB stands for Red Green Blue.”) and the digital brush tool comprises a blur brush tool (Marketsmueller [0077]: “For example, the user may use a brush tool to draw, paint, smudge, blur or clone an area of the 3D model 213. In use, the system applies a selected tool at a selected location indicated by the user on the display to edit volume densities of specific elements in the volume-based representation corresponding to the selected location.”), and further storing instructions that, when executed by the at least one processor, cause the computer device to identify neighboring voxels for a voxel from the plurality of voxels by determining a set of six neighboring voxels adjacent to the voxel (Marketsmueller Fig. 2: volume 210 from voxelize 217; Schiller col. 4 ll. 8-25: “In one implementation, in each pass, the value of each pixel (a fixed pixel) is replaced (approximately) with the average of its four neighbors (top, bottom, left and right).” [A voxel has six faces, and thus six neighboring voxels.]). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated.

Regarding claim 11, Marketsmueller as modified by Schiller, Chen, and Taneja teaches/suggests: A system (Marketsmueller [0099]: “A computing device 1010 can include a processor 1011 that is communicatively coupled to a memory 1012 and that executes computer-executable program code and/or accesses information stored in memory 1012.”) comprising: 
one or more memory devices comprising a three-dimensional representation comprising voxels (Marketsmueller Fig. 2: volume 210 from voxelize 217); and 
one or more computing devices that cause the system to apply a digital brush tool comprising at least one of a blur brush tool, a smudge brush tool, or a smooth brush tool to a plurality of voxels of the three-dimensional representation (Marketsmueller [0077]: “For example, the user may use a brush tool to draw, paint, smudge, blur or clone an area of the 3D model 213. In use, the system applies a selected tool at a selected location indicated by the user on the display to edit volume densities of specific elements in the volume-based representation corresponding to the selected location.”) by: 
generating a first buffer of visual properties of the plurality of voxels, wherein the first buffer comprises colors and opacities of the plurality of voxels (Marketsmueller Fig. 2: volume 210 from voxelize 217; Schiller col. 4 ll. 8-25: “In one implementation, in each pass, the value of each pixel (a fixed pixel) is replaced (approximately) with the average of its four neighbors (top, bottom, left and right);” Chen [0085]: “To improve the processing speed, two buffer memories can be used for storing. The two buffer memories may be connected to a memory controller which may read data out of one of the two buffer memories and write data in the other of the two buffer memories, so as to read and write synchronously.” [In view of Marketsmueller, Schiller, and Chen, the first buffer memory stores the original voxel values.]); 
generating a second buffer of visual properties comprising modified colors and modified opacities (Marketsmueller Fig. 2: volume 210 from voxelize 217; Schiller col. 4 ll. 8-25: “In one implementation, in each pass, the value of each pixel (a fixed pixel) is replaced (approximately) with the average of its four neighbors (top, bottom, left and right);” Chen [0085]: “To improve the processing speed, two buffer memories can be used for storing. The two buffer memories may be connected to a memory controller which may read data out of one of the two buffer memories and write data in the other of the two buffer memories, so as to read and write synchronously.” [In view of Marketsmueller, Schiller, and Chen, the second buffer memory stores the diffused voxel values.]) by: 
identifying neighboring voxels for a voxel of the plurality of voxels within the three-dimensional representation; and diffusing, within the second buffer, visual properties of the voxel utilizing visual properties of the neighboring voxels reflected in the first buffer (Marketsmueller Fig. 2: volume 210 from voxelize 217; Schiller col. 4 ll. 8-25: “In one implementation, in each pass, the value of each pixel (a fixed pixel) is replaced (approximately) with the average of its four neighbors (top, bottom, left and right);” Chen [0085]: “To improve the processing speed, two buffer memories can be used for storing. The two buffer memories may be connected to a memory controller which may read data out of one of the two buffer memories and write data in the other of the two buffer memories, so as to read and write synchronously.”); 
modifying the colors of one or more voxels from the plurality of voxels reflected in the first buffer utilizing the modified colors corresponding to one or more voxels reflected in the second buffer (Taneja [0039]: “In source color transparent blitting, each pixel that is not part of the source pattern is treated as transparent when the blitting module 206 is moving the image to its destination. This ensures that it does not overwrite this color in the corresponding pixel on the destination buffer;” [0070]: “For per pixel Alpha method, the Overlay buffer should support ARGB pixel format, where A is the alpha or transparency component of the pixel and RGB stands for Red Green Blue.” [The destination and source buffers meet the claimed first and second buffers, respectively.]); and 
generating a rendering set of visual properties for the plurality of voxels by: 
comparing the modified opacities from the second buffer to a threshold opacity; and selecting rendering colors based on comparing the modified opacities to the threshold opacity (Taneja [0039]: “In source color transparent blitting, each pixel that is not part of the source pattern is treated as transparent when the blitting module 206 is moving the image to its destination. This ensures that it does not overwrite this color in the corresponding pixel on the destination buffer;” [0070]: “For per pixel Alpha method, the Overlay buffer should support ARGB pixel format, where A is the alpha or transparency component of the pixel and RGB stands for Red Green Blue.” [In other words, not to overwrite a color value in the destination (i.e., first) buffer if a corresponding alpha value in the source (i.e., second) buffer is transparent (e.g., zero opacity). Otherwise, overwrite the color value in the destination (i.e., first) buffer with that in the source (i.e., second) buffer.]).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated.

Claim 12 recites limitations similar in scope to those of claim 4, and is rejected using the same rationale.

Regarding claim 17, Marketsmueller as modified by Schiller, Chen, and Taneja teaches/suggests: The system of claim 11, wherein the one or more computing devices further cause the system to apply the digital brush tool to the plurality of voxels of the three-dimensional representation by rendering the three-dimensional representation using the rendering set of visual properties for the plurality of voxels (Marketsmueller [0084]: “Another exemplary algorithm for editing the 3D model by modifying the volume-based representation involves receiving input to edit the 3D model based on a position of a brush on the user interface, identifying a location in a 3D workspace corresponding to the position of the brush, and modifying volume density values at the location.”).

Claims 21 and 22 recite limitations similar in scope to those of claims 1 and 2, respectively, and are rejected using the same rationales.

Regarding claim 23, Marketsmueller as modified by Schiller, Chen, and Taneja teaches/suggests: The computer-implemented method of claim 22, further comprising displaying, within the virtual reality environment, the three-dimensional representation comprising the rendering set of visual properties while actively receiving a selection of additional voxels for modification within the first buffer and the second buffer via the user interaction with the digital brush tool (Marketsmueller “The edits are interpreted and used to change the density volume data structure 210. Moreover, the edits can be implemented in the density volume data structure 210. The triangulate 214 process then modifies the mesh representation 213′ and the user interface updated in real time. Thus, as a user uses a paint brush tool to make brush strokes adding to the 3D model, the user interface is updated during the brush stroke;” Schiller col. 4 ll. 8-25: “In one implementation, in each pass, the value of each pixel (a fixed pixel) is replaced (approximately) with the average of its four neighbors (top, bottom, left and right);” Chen [0085]: “To improve the processing speed, two buffer memories can be used for storing. The two buffer memories may be connected to a memory controller which may read data out of one of the two buffer memories and write data in the other of the two buffer memories, so as to read and write synchronously.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marketsmueller (US 2018/0114368) in view of Schiller (US 6456295), Chen et al. (US 2010/0115356), and Taneja et al. (US 2010/0207957) as applied to claims 3 and 11 above, and further in view of Budrikis et al. (US 4796020).
Regarding claim 5, Marketsmueller as modified by Schiller, Chen, and Taneja teaches/suggests: The non-transitory computer-readable medium of claim 3, wherein the digital brush tool comprises a smudge brush tool (Marketsmueller [0077]: “For example, the user may use a brush tool to draw, paint, smudge, blur or clone an area of the 3D model 213. In use, the system applies a selected tool at a selected location indicated by the user on the display to edit volume densities of specific elements in the volume-based representation corresponding to the selected location.”) and further storing instructions that, when executed by the at least one processor, cause the computer device to identify neighboring voxels for a voxel from the plurality of voxels by determining a subset of neighboring voxels adjacent to the voxel (Marketsmueller Fig. 2: volume 210 from voxelize 217; Schiller col. 4 ll. 8-25: “In another implementation, the value of each pixel is replaced with the average of plural neighboring pixels where the location of the neighboring pixels can be predefined or set by the user.”).

Marketsmueller as modified by Schiller, Chen, and Taneja does not teach/suggest based on a direction of travel corresponding to the user interaction with the smudge brush tool. Budrikis, however, teaches/suggests based on a direction of travel corresponding to the user interaction with the smudge brush tool (Budrikis col. 1 line 66 – col. 2 line 16: “The precomputed line profiles relate mostly to the slope of the drawn lines and to the position of the drawn lines between adjacent pixels in the direction of the brush strokes.”). At the time of the effective filing, it would have been obvious for one of ordinary skill in the art to modify the neighboring voxels of Marketsmueller as modified by Schiller, Chen, and Taneja such that those in the direction of the brush stroke are selected as taught/suggested by Budrikis in order for realism.

Claim 13 recites limitations similar in scope to those of claim 5, and is rejected using the same rationale.
Allowable Subject Matter
Claims 6-10 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The limitations “generating a third buffer of visual properties of the plurality of voxels, wherein the third buffer comprises the opacities of the plurality of voxels” and “generating the rendering set of visual properties based on the opacities from the third buffer,” taken as a whole, render the claims patentably distinct over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2002/0118209 – directional brush strokes
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611